 

  Exhibit 10.1           
SEPARATION AGREEMENT AND MUTUAL RELEASE
 
This Separation Agreement and Mutual Release (this “Agreement”) is made and
entered into among Jeffrey H. Lynford (the “Chairman”), residing at 10 Holly
Branch Road, Katonah, NY 10536, Reis, Inc. (formerly known as Wellsford Real
Properties, Inc.) (“Reis”) and Reis Services, LLC (“Reis Services,” and
collectively with Reis, the “Company”), each with an address at 530 Fifth Ave.,
5th Floor, New York, NY 10036.  Reis and Reis Services are executing this
Agreement on behalf of their respective divisions, subsidiaries and affiliates
and each of their predecessors, successors and assigns.
 
WHEREAS, the Chairman’s Third Amended and Restated Employment Agreement (the
“Employment Agreement”) among the Chairman and the Company dated as of May 17,
2007 will terminate effective May 30, 2010 in accordance with its terms and the
Chairman does not intend to renew the Employment Agreement; and


WHEREAS, the Company wishes to recognize the Chairman’s eighteen years of
continuous service to the Company and its predecessor companies.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Chairman and the Company (the “Parties”) agree as follows:
 

 

  1. 
Termination of Employment:  As provided in the Employment Agreement, the
Chairman’s employment with the Company, and any subsidiaries of the Company,
shall terminate on May 30, 2010 (“Termination Date”).  This Agreement shall also
serve as the Chairman’s resignation, effective immediately, from any board of
directors, executive board or similar governing body, of any of the Company’s
subsidiaries or of any residential development developed by or for the benefit
of the Company or any of its subsidiaries. The Company confirms that prior
service on any such company or body board will be covered by the Company’s
standard indemnities and insurance.
            2.
Payment by the Company:  The Company will provide the Chairman with the
following:
 

 

    a)  The Company shall pay to the Chairman all amounts of salary, accrued by
the Chairman as of the Termination Date, but unpaid by the Company as of the
Termination Date, at the next payroll date, in accordance with the Company’s
customary payroll practices.                 b) The Company will pay to the
Chairman, on June 15, 2010, an aggregate of Three Hundred Thousand Dollars
($300,000.00), in recognition of the Chairman’s longstanding service to the
Company and its predecessor companies.                 c) 
Consistent with Section 9(n) of the Employment Agreement and past practice under
the Employment Agreement, the Company will pay to the Chairman the following
amounts, on the following dates, in respect of life insurance premiums then due
and payable:
 

 
 
 

--------------------------------------------------------------------------------

 
 
 

      ●
$15,898.31 on November 15, 2010;
        ●
$10,087.88 on December 12, 2010; and
        ●
$7,383.14 on January 25, 2011.
 

 

    c) 
Consistent with Section 9(n) of the Employment Agreement, the Company will, for
a period ending 18 months after the Termination Date, continue, at its own cost
and expense, the medical, hospitalization and dental benefits elected by the
Chairman (and any of his dependents who as of the Termination Date were covered
thereunder, but not including dependents for whom the Chairman was, as of the
Termination Date, paying the full cost of their benefits, under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)).  The Chairman
shall be responsible for making the required COBRA payments to the Company and
the Company will, promptly following each such payment, pay to the Chairman an
amount such that after payment of income taxes, the Chairman is fully reimbursed
for his cost in providing such benefits, with such income taxes to be calculated
consistent with past practice relating to the calculation of the Chairman’s
income tax rate(s).
                d)
All amounts payable by the Company to the Chairman hereunder shall be paid
subject to all required federal, state and local statutory taxes and deductions
and customary withholding.
                e) 
Except as set forth in this Agreement, the Company and the Chairman agree that
no other monetary payments shall be made to either Party in return for entering
into this Agreement and that neither Party will be obligated to the other for
any additional wages or other compensation or other amounts.
                f) 
The Parties have not identified any payment or other benefit under this
Agreement that would result in any tax or other amount due under Section 409A of
the Internal Revenue Code of 1986, and shall report such payments and benefits
to all governmental authorities in a manner consistent with these conclusions.
 

 

  3.
COBRA:  The Chairman acknowledges that (i) a “qualifying event” within the
meaning of COBRA occurred with respect to the Chairman on the Termination Date,
as a result of which the Chairman and any qualified beneficiaries would lose
coverage under the Company’s group health plan; (ii) the Chairman and any
qualified beneficiaries will receive written notice of his or her rights to
elect to receive continuation coverage under said group health plan pursuant to
COBRA (“COBRA Coverage”) after the Termination Date; and (iii) the provisions of
COBRA shall govern whether the Chairman and any qualified beneficiaries shall be
entitled to COBRA Coverage which shall be at the sole cost of the Chairman.
            4. 
Directors’ and Officers’ Liability: The Company shall be obligated to indemnify
the Chairman in the performance of his duties pursuant to the by-laws or
organizational documents of the Company and to the fullest extent allowed by
applicable law, including, without limitation, legal fees. For a period of six
years following the Termination Date,
 

 
 
2

--------------------------------------------------------------------------------

 
 

   
the Company shall ensure that the Chairman is insured under the Company’s
directors’ and officers’ liability insurance with respect to all claims relating
to matters occurring on or prior to the Termination Date.  If, for any reason,
during the six year period following the Termination Date, the Company modifies
or ceases to provide such directors’ and officers’ liability insurance, any such
modification or cessation shall apply uniformly to all officers and directors
(and former officers and directors) of the Company.
            5.
Releases:  (a) In consideration for the Company’s commitment to the various
arrangements described in the preceding paragraphs, and in lieu of any other
benefits, as a full and final settlement, the Chairman releases and discharges
the Company, any parent, divisions, subsidiaries and affiliates and their
current and former owners, managers, officers, directors, shareholders, agents
and employees (whether acting as representatives of the Company or in their
individual capacities), and each of their predecessors, successors, and assigns
(hereinafter, the “Company Released Parties”), from any and all claims and
causes of action (except for the commitments set forth in this Agreement)
(collectively, “Claims”) arising out of or related to the Chairman’s employment
or separation from employment, including, but not limited to, any claims for
back wages, bonuses, severance pay, vacation pay, holiday pay, or any other pay
or benefits including, but not limited to, benefits under the Employee
Retirement Income Security Act of 1974 (except for vested benefits, which are
not affected by this Agreement), sexual or other harassment, or discrimination
or retaliation based on race, color, national origin, ancestry, religion,
marital status, sex, sexual orientation, citizenship status, pregnancy, medical
condition or disability (as defined by the Americans with Disabilities Act, or
any other state or local law), age, or any other unlawful discrimination or
retaliation (under the Americans with Disabilities Act, Age Discrimination in
Employment Act, 29 USC §621 et. seq., as amended by the Older Workers Benefit
Protection Act of 1990, Title VII of the Civil Rights Act of 1964, as amended,
the New York State Human Rights Law, the New York Labor Law, §1 et. seq.,
Article 1, Section 11 of the New York State Constitution, the New York City
Human Rights Law, N.Y.C. Admin. Code §8-101 et seq., and the New York Civil
Rights Law, Civ. R. L. §40-c, subd. 2 or any other federal, state or local
laws), tort, breach of implied or express contract, breach of promises,
misrepresentation, negligence, fraud, estoppel, defamation, infliction of
emotional distress, violation of public policy or wrongful or constructive
discharge, and for attorneys’ fees, costs, disbursements or the like, that the
Chairman, his heirs, executors, administrators, successors, and assigns now
have, ever had or may hereafter have, whether known or unknown, suspected or
unsuspected, up to and including the date of this Agreement.  The release of
claims made by the Chairman in this Agreement does not apply to claims that
arise after the date this Agreement is executed, nor is it intended to waive or
release a claim under the Older Workers Benefit Protection Act that challenges
the validity of the release of any ADEA claim.  The Chairman certifies that as
of the date of this Release, he has reported all accidents, injuries or
illnesses relating to or arising from his employment with the Company.
 
(b)     In consideration for the Chairman’s commitment to the various
arrangements described in the preceding paragraphs, as a full and final
settlement, the Company, for itself and on behalf of each Company Released
Party, releases and discharges the Chairman and his heirs, executors,
administrators, successors and assigns from any and
 

  
 
3

--------------------------------------------------------------------------------

 
 

   
all Claims that any Company Released Party now has, ever had or may hereafter
have, whether know or unknown, suspected or unsuspected, up to and including the
date of this Agreement.  The release of Claims made by Company Released Parties
does not apply to Claims that arise after the date this Agreement is executed.
            6.
No Filings:  (a) The Chairman further agrees, represents, warrants, promises and
covenant that neither he, nor any person, organization, or other entity acting
on his behalf, has filed or will file, charge, claim, sue, or cause or permit to
be filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other) against any Company Released Party
with any federal, state or local court or any administrative, regulatory or
arbitration agency or body, involving any matter occurring in the past up to the
date of this Agreement, or involving or based upon any claims, demands, causes
of action, obligations, damages or liabilities which are subject of this
Agreement (other than an action to enforce the terms hereof).  The Chairman
further agrees that he will not personally recover monies for filing any charge
or complaint against any of the Company Released Parties with any federal, state
or local agency regarding his employment with or separation from the Company in
the future.
 
(b)The Company, on its behalf and on behalf of all Company Released Parties,
further agrees, represents, warrants, promises and covenants that no Company
Released Party, nor any person, organization, or other entity acting on his, her
or its behalf, has filed or will file, charge, claim, sue, or cause or permit to
be filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other) against the Chairman with any
federal, state or local court or any administrative, regulatory or arbitration
agency or body, involving any matter occurring in the past up to the date of
this Agreement, or involving or based upon any claims, demands, causes of
action, obligations, damages or liabilities which are subject of this Agreement
(other than an action to enforce the terms hereof).
            7. 
No Admission of Liability: Neither this Agreement, nor anything contained
herein, shall be construed as an admission or concession by the Company or the
Chairman that it or he has in any respect violated or abridged any Federal,
State or local law or any right or obligation that it or he may owe or may have
owed to the other Party or engaged in any wrongdoing or illegal or actionable
acts or omissions.  No final findings or final judgments have been made and
neither Party purports, or will claim, to be prevailing party, to any degree or
extent, nor will this Agreement or its terms be admissible in any proceeding
other than a proceeding for breach of the terms contained herein.
            8.
Statements: (a) The Company and the Chairman agree that in consideration of the
other commitments in this Agreement, and except as shall be required by law, (i)
except to the extent necessary to enforce this Agreement, each Party shall keep
confidential and not disclose orally or in writing directly or indirectly to any
person (except such Party’s immediate family, attorneys and accountants), any
and all information concerning any facts, claims or assertions relating or
referring to any experiences of the Chairman or treatment the Chairman received
by or on behalf of the Company through the date of this Agreement, which
experiences or treatment could have provided a factual or legal basis for any
claim of any kind in any action or proceeding before any court or administrative
or arbitral body, and (ii) the Company and the Chairman shall not make, either
directly or
 

 
 
4

--------------------------------------------------------------------------------

 
 

   
by or through another person, any oral or written negative, disparaging or
adverse statements or representations of or concerning the other Party, or make
or solicit any comments, statements, or the like to the media or to others that
are derogatory or detrimental to the good name or business reputation of the
other Party.
 
(b)     Consistent with applicable law, the Company shall afford the Chairman
the right to review and comment on any public filings and statements that will
include a reference to the Chairman, and the Company shall, consistent with
applicable legal requirements, make any revisions to such references reasonably
requested by the Chairman.
 
(c) All inquiries to the Company from any third parties, concerning the
employment and separation of the Chairman, shall be responded to by the
Company’s senior management, who shall respond in a manner consistent with
Exhibit A to this Agreement.  All inquiries to the Chairman from any third
parties, concerning the employment and separation of the Chairman, shall be
responded to in a manner consistent with Exhibit A to this Agreement.
            9.
Property and Computer Access:  The Chairman represents and warrants that, except
as specified below, he has returned, or will return on or prior to the
Termination Date, to the Company all property in his possession, including, but
not limited to, keys, building and Company identification and access cards and
credit cards, files, records, publications, address lists, computers, files,
software and other business equipment or information belonging to or relating to
the Company or the Company’s business, or the Company’s respective owners,
managers, officers, employees or agents.  All fixtures, property and equipment
located in the Chairman’s current office are and shall remain the sole property
of the Chairman.  The Company and Chairman are cooperating to migrate the
Chairman’s computer based information to a non-Company server.  The Company
agrees to permit the Chairman to continue to use the Company’s computer system
until such migration is completed.
            10. 
Entire Agreement and Severability: (a) The parties hereto agree that this
Agreement may not be modified, altered or changed except by a written agreement
signed by the parties hereto and evidencing an intent to modify this
Agreement.  Except as set forth in paragraph 10(b), the parties acknowledge that
this constitutes the entire agreement between them regarding the subjects
addressed herein, superseding all prior written and oral agreements.  If any
provision of this Agreement is held to be invalid, the remaining provisions
shall remain in full force and effect.
 
(b)     Notwithstanding paragraph 10(a), the provisions of Sections 9(i) and 11
of the Employment Agreement shall survive and remain in full force and effect.
 
(c)     The Company acknowledges that, except as set forth in this Agreement,
there are no restrictions on or commitments by the Chairman relating to his
employment with the Company.
            11.
Voluntary Execution: The Chairman acknowledges that he has carefully read this
Agreement and understands all of its terms including the full and final release
of claims set forth above.  The Chairman further acknowledges that he has
voluntarily entered into this Agreement; that he has not relied upon any
representation or statement, written or
 

 
 
5

--------------------------------------------------------------------------------

 
 

   
oral, not set forth in this Agreement; that the only consideration for signing
this Agreement is as set forth herein; that adequate consideration has been
received for executing this Agreement and that this document gives him the
opportunity and encourages him to have this Agreement reviewed by his attorney
and/or tax advisor prior to execution.  The Chairman also acknowledges that he
has been afforded up to forty-five (45) days to consider the release provision
contained herein (the “Consideration Period”) and that he has seven (7) days
after signing this Agreement to revoke it in writing (the “Rescission
Period”).  If the Chairman signs this Agreement prior to the conclusion of the
Consideration Period, the balance of the Consideration Period will be considered
waived.  Such revocation must be actually received by the Company within the
time period specified in order to be effective.  Accordingly, this Agreement
will not be effective or enforceable and no payments required under this
Agreement shall be made until the expiration of seven (7) days following the
Chairman’s execution of this Agreement, unless otherwise previously scheduled in
the normal course of business. This Agreement becomes effective on the 8th day
after it is signed by the Chairman and is not rescinded (the “Effective Date”),
unless the last day of the Rescission Period falls on a Saturday, Sunday or
holiday.  If the last day of the Consideration Period and/or Rescission Period
falls on a Saturday, Sunday or holiday, the last day of the applicable period
shall be the next business day following the weekend or holiday, and the
Effective Date shall be the day following the last day of the Rescission Period.
            12.
Expenses: The Company shall be obligated to reimburse the Chairman for all legal
fees and related expenses (including costs of experts, evidence and counsel)
paid by the Chairman as a result of (i) the negotiation and preparation of this
Agreement and (ii) the Chairman seeking to obtain or enforce any right or
benefit provided by this Agreement; provided that the Company shall reimburse
the legal fees and related expenses described in this clause (ii) only if and
when (A) the dispute is settled by the parties or resolved pursuant to a binding
arbitration award in a manner that is more favorable to the Chairman than that
offered by the Company or (B) a final judgment, order or decree of a court of
competent jurisdiction has been rendered in favor of the Chairman and the time
for appeal therefrom has expired and no appeal has been perfected. All
reimbursements shall be made within 30 days of submission of reasonable
substantiation thereof.
            13.
Survival:  The covenants, representations and acknowledgments made by both
Parties in this Agreement shall survive the execution of the Agreement and the
delivery of the payment specified in paragraph 2 hereof, and this Agreement
shall inure to the benefit of each Party, and the successors and assigns of each
Party.
            14.
Successors; Binding Agreement:  (a) This Agreement shall inure to the benefit of
and be enforceable by the Chairman’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  Subject to the terms and provisions of this Agreement, if the
Chairman should die while any amount would still be payable to him hereunder if
he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the Chairman
devisee, legatee or other designee or, if there is no such designee, to the
Chairman’s estate.
 

 
 
6

--------------------------------------------------------------------------------

 
 

   
(b)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of either Reis or Reis Services to expressly assume and
agree in writing to perform this Agreement in the same manner and to the same
extent that Reis or Reis Services, as applicable, would be required to perform
it if no such succession had taken place.  Failure of the Company to obtain such
assumption and agreement prior to (but effective only upon) such succession
shall be a breach of this Agreement.  As used in this Agreement, references to
“Reis,” “Reis Services” or the “Company” shall extend to any successor to its or
their business and/or assets as aforesaid which assumes and agrees to perform
this Agreement, expressly, by operation of law, or otherwise.
 
(c)    The Executive may assign his right to receive any payments due to him
under this Agreement to an entity owned or controlled by the Executive and/or
members of his family.
            15.
Notices:  All notices provided for in this Agreement shall be in writing, and
shall be deemed to have been duly given when delivered personally to the Party
to receive the same or when mailed first class postage prepaid, by registered or
certified mail, return receipt requested, addressed to the Party to receive the
same at his or its address above set forth, or such other address as the Party
to receive the same shall have specified by written notice given in the manner
provided for in this paragraph 15.  All notices shall be deemed to have been
given as of the date of personal delivery or mailing thereof.
            16.
Governing Law: The law of this Agreement shall be the procedural law (excluding
choice of law provisions) of the State of New York.  In any proceeding to
enforce the terms of this agreement, the Agreement may be introduced under seal
in order to maintain its confidentiality.
            17.
The Chairman’s Representations: The Chairman represents and acknowledges that:
(a) he has carefully read the Agreement and understands its terms; (b) he has
had at least forty-five (45) days to consider this Agreement prior to signing
it; (c) the Company has advised the Chairman to consult with an attorney of his
or her choosing, and the Chairman has done so to the extent he desired; and (d)
the consideration provided in this Agreement is sufficient to support the
releases in this Agreement and includes sufficient additional consideration for
the Chairman’s release under the Age Discrimination in Employment Act (“ADEA”).
            18. 
Board Matters:  The Chairman shall remain in the role of non-executive Chairman
of the Board of Directors of Reis until the conclusion of the 2010 annual
meeting of Reis.  This shall not involve any specific time commitment or duties
by the Chairman.  The Chairman shall be paid directors’ fees, and reimbursed for
expenses, incurred in such activities in accordance with Reis’s existing
policies.
 

 
 
7

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto evidence their agreement by their
signatures.
          For Reis, Inc.           By: /s/ Mark P. Cantaluppi           
Mark P. Cantaluppi
Vice President, Chief Financial Officer
                                For Reis Services, LLC                     By: 
/s/ Mark P. Cantaluppi           
Mark P. Cantaluppi
Vice President, Chief Financial Officer
                    Dated: June 3, 2010      

 

 
I acknowledge that I have had an adequate opportunity to review this Agreement
and all of its terms.  I have carefully read this Agreement and understand all
of its terms including the full and final release of claims set forth above.  I
further acknowledge that I have voluntarily entered into this Agreement, that my
execution of this Agreement is not the result of any fraud, duress, coercion,
pressure or undue influence exercised by or on behalf of Reis, Inc. or Reis
Services, LLC, that I have not relied upon any representation or statement,
written or oral, not set forth in this Agreement, and that I have had this
agreement reviewed by my attorney and my tax advisor, or have been given the
opportunity by Reis, Inc. and Reis Services, LLC to do so.
          Agreed to:           By: /s/ Jeffrey H. Lynford          
Jeffrey H. Lynford
                    Dated: June 3, 2010      

 
 
8

--------------------------------------------------------------------------------

 
                                                                 

 
Exhibit A
 
As previously disclosed, Jeffrey H. Lynford, the Chairman of Reis, Inc. (the
“Company”), was employed under an employment agreement that expired on May 30,
2010.  Mr. Lynford has decided not to renew his employment with the Company, in
order to pursue other business opportunities.  He has informed the Company that
he expects to step down as executive Chairman of the board of directors
effective as of the conclusion of the Company’s 2010 annual meeting of
stockholders, the date of which has not been announced at this time.  The board
of directors will elect a new non-executive Chairman at that time.  Mr. Lynford
will continue as a director of the Company.
 
As disclosed above, Jeffrey Lynford’s employment with the Company terminated on
May 30, 2010.  In connection with the termination of his employment, Mr. Lynford
and the Company have entered into a separation agreement (the “Agreement”).  In
recognition of Mr. Lynford’s eighteen years of continuous service to the Company
and its predecessor companies, the Company will make a payment to Mr. Lynford in
the amount of $300,000.  The Company will also reimburse Mr. Lynford, on an
after-tax basis, for certain life insurance, medical and dental premiums, as
provided in his employment agreement.  The Agreement contains customary mutual
releases.
 

 
 
 
 


 